DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           VICTOR ROHER,
                              Appellant,

                                     v.

LARRY ROHER, ADAM PRINCE, NOAH PRINCE and JUSTIN PRINCE,
                       Appellees.

                              No. 4D20-2056

                              [March 11, 2021]

  Appeal of a non final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Mily Rodriguez Powell, Judge; L.T.
Case No. PRC-19-003573.

   Brandan J. Pratt and Christopher M. Barton of Huth, Pratt &
Milhauser, Boca Raton, for appellant.

  Ann Burke Spaulding of Spaulding Law, Fort Lauderdale, for
appellees.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and GERBER, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.